                           UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF CALIFORNIA
                                   OAKLAND DIVISION

In re:                                                      Case No. 19-40023-WJL13
         EDMUNDO H BROAS
         AMELIA N BROAS
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Martha G. Bronitsky, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/04/2019.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/04/2019.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 4.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $433,440.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




Case: 19-40023        Doc# 43      Filed: 05/06/19     Entered: 05/06/19 15:55:17         Page 1 of 4
Receipts:

       Total paid by or on behalf of the debtor               $3,730.00
       Less amount refunded to debtor                         $1,281.87

NET RECEIPTS:                                                                                   $2,448.13


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $0.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $313.32
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $313.32

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim          Claim        Principal      Int.
Name                                Class   Scheduled      Asserted       Allowed         Paid         Paid
13/7 LLC                        Unsecured            NA       3,042.48       3,042.48           0.00       0.00
AMERICAN CAPITAL ENT.           Unsecured         360.00           NA             NA            0.00       0.00
AT&T CORP BY AMERICAN INFOSOU   Unsecured         522.00        522.12         522.12           0.00       0.00
CASHCALL, INC                   Unsecured      3,862.20            NA             NA            0.00       0.00
CHECK N GO                      Unsecured      5,604.26            NA             NA            0.00       0.00
FAST AUTO AND PAYDAY LOANS      Unsecured      3,260.15            NA             NA            0.00       0.00
I.C. SYSTEM, INC.               Unsecured         335.00           NA             NA            0.00       0.00
INTERCOASTAL FINANCIAL LLC      Unsecured            NA       4,225.97       4,225.97           0.00       0.00
MR. COOPER                      Secured             0.00           NA             NA            0.00       0.00
NATIONSTAR MORTGAGE DBA MR C    Secured      533,000.00    567,387.70     567,387.70       1,824.81        0.00
NATIONSTAR MORTGAGE DBA MR C    Secured       30,984.52     32,863.79      32,863.79            0.00       0.00
NAVIENT                         Unsecured      9,050.00            NA             NA            0.00       0.00
NAVIENT                         Unsecured      7,674.00            NA             NA            0.00       0.00
NAVIENT                         Unsecured      6,150.00            NA             NA            0.00       0.00
NAVIENT                         Unsecured      5,764.00            NA             NA            0.00       0.00
NAVIENT                         Unsecured      3,493.00            NA             NA            0.00       0.00
NAVIENT ON BEHALF OF ECMC       Unsecured     12,756.00     45,836.05      45,836.05            0.00       0.00
TOYOTA MOTOR CREDIT CORP        Secured       32,987.00     31,956.08      31,956.08         310.00        0.00




UST Form 101-13-FR-S (9/1/2009)



Case: 19-40023     Doc# 43        Filed: 05/06/19      Entered: 05/06/19 15:55:17               Page 2 of 4
 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $567,387.70          $1,824.81              $0.00
       Mortgage Arrearage                                $32,863.79              $0.00              $0.00
       Debt Secured by Vehicle                           $31,956.08            $310.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                         $632,207.57          $2,134.81              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $53,626.62               $0.00             $0.00


Disbursements:

         Expenses of Administration                               $313.32
         Disbursements to Creditors                             $2,134.81

TOTAL DISBURSEMENTS :                                                                        $2,448.13


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/06/2019                             By:/s/ Martha G. Bronitsky
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)



Case: 19-40023        Doc# 43      Filed: 05/06/19       Entered: 05/06/19 15:55:17          Page 3 of 4
                                   CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing CHAPTER 13 STANDING TRUSTEE ’S FINAL REPORT
AND ACCOUNT was served on the parties listed below by ordinary U.S. Mail or served electronically
through the Court’s ECF System at the e-mail address registered with the Court on this 6th day of May,
2019.



EDMUNDO H BROAS                                 WILLIAM M RUBENDALL ATTY
AMELIA N BROAS                                  801 AUGUSTA COURT
172 W CATAMARAN CIRCLE                          CONCORD, CA 94518
PITTSBURG, CA 94565

ELECTRONIC SERVICE - United States Trustee



Date: May 06, 2019                                      /s/ Trustee Martha G. Bronitsky
                                                        Trustee Martha G. Bronitsky
                                                        Chapter 13 Trustee
                                                        PO Box 5004
                                                        Hayward, CA 94540




Case: 19-40023       Doc# 43      Filed: 05/06/19      Entered: 05/06/19 15:55:17         Page 4 of 4
